
	
		I
		112th CONGRESS
		2d Session
		H. R. 6181
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Neal (for
			 himself, Mr. Levin,
			 Mr. Rangel,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Becerra,
			 Mr. Doggett,
			 Mr. Larson of Connecticut,
			 Mr. Blumenauer,
			 Mr. Pascrell,
			 Ms. Berkley, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain improvements in the child tax credit and the earned income tax credit,
		  and for other purposes.
	
	
		1.Extension of certain
			 improvements in the child tax credit
			(a)Extension of
			 2009 improvementsSection
			 24(d)(4) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 and
			 2012 in the heading and inserting
			 2012, and
			 2013, and
				(2)by striking
			 or 2012 and inserting 2012, or 2013.
				(b)Extension of
			 2001 and 2003 improvementsIn
			 the case of the amendments made by section 201 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001, section 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall be applied by substituting
			 December 31, 2013 for December 31, 2012 the first
			 place it appears.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			2.Extension of
			 certain improvements in the earned income tax credit
			(a)Extension of
			 2009 improvementsSection
			 32(b)(3) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 and
			 2012 in the heading and inserting
			 2012, and
			 2013, and
				(2)by striking
			 or 2012 and inserting 2012, or 2013.
				(b)Extension of
			 2001 improvementsIn the case
			 of the amendments made by section 303 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001, section 901 of such Act shall be applied by
			 substituting December 31, 2013 for December 31,
			 2012 the first place it appears.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			3.Temporary
			 extension of rule disregarding refunds in the administration of Federal
			 programs and Federally assisted programs
			(a)In
			 generalSubsection (b) of
			 section 6409 of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2012 and inserting December 31,
			 2013.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts received after December 31, 2012.
			
